Order and judgment (one paper), Supreme Court, New York County (Saralee Evans, J.), entered February 23, 2007, which, in this divorce action, denied plaintiffs motion for a judgment declaring that the parties’ antenuptial agreement is invalid and granted defendant’s cross motion for a judgment declaring that the agreement is valid, and order, same court and Justice, entered March 29, 2007, which denied plaintiff’s motion for pendente lite relief, without prejudice to a further motion based on her surviving rights under the antenuptial agreement, unanimously affirmed, without costs.
The antenuptial agreement is valid under both Ohio and New York law, notwithstanding its lack of an acknowledgment (see generally Matter of Allstate Ins. Co. [Stolarz—New Jersey Mfrs. Ins. Co.], 81 NY2d 219, 223 [1993]). As required under Ohio law, the agreement was “entered into freely without fraud, duress, coercion, or overreaching,” it recited the property owned by each of the parties, and its “terms do not promote or encourage divorce or profiteering by divorce” (Fletcher v Fletcher, 68 Ohio St 3d 464, 466, 628 NE2d 1343, 1345-1346 [1994]). Because the agreement was entered into prior to the effective date of New York’s Domestic Relations Law § 236 (B) (3), it is not invalidated by the absence of execution formalities contained in that provision (Bloomfield v Bloomfield, 97 NY2d 188, 194 [2001]).
Plaintiff contends that even if the agreement is valid, it is unconscionable. However, nothing in the agreement shocks the conscience (see generally Christian v Christian, 42 NY2d 63, 71 [1977]).
Plaintiff’s contention that the court erred in denying her pendente lite relief ignores the fact that she and defendant entered into a stipulation to resolve her pendente lite requests. Further, the court explicitly permitted plaintiff to submit a further motion.
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Friedman, Nardelli and Catterson, JJ.